DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 02/22/2021.  In virtue of the communication:
Claims 1-22 are present in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 08/06/2021 have been considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Claims 1-22 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… an emergency lighting system comprising: a light source including: a first light channel including a first plurality of white light emitting diodes (LEDs) that produce light at a first correlated color temperature (CCT); a second light channel including a second plurality of white LEDs that produce light at a second CCT that is less than the first CCT; a variable constant current drive configured to supply DC current to the first light channel and the second light channel; an emergency alarm configured to be triggered upon detecting the presence of an emergency condition proximate the emergency lighting system; and a controller having an electronic processor configured to: determine whether the emergency alarm is triggered; increase the DC current supplied to the first light channel when the emergency alarm is not triggered; and decrease the DC current supplied to the first light channel when the emergency alarm is triggered” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-11 are allowed as being dependent on claim 1), and
“… an ambient lighting system comprising: a light source including: a first light channel including a first plurality of white light emitting diodes (LEDs) that produce light at a first correlated color temperature CCT; a second light channel including a second plurality of white LEDs that produce light at a second correlated color temperature that is less than the first CCT; a variable constant current drive configured to supply DC current to the first light channel and the second light channel; an air quality sensor configured to measure a concentration of particles suspended in air proximate the ambient lighting system; and a controller having an electronic processor configured to: receive a signal indicative of the concentration of particles suspended in air proximate the lighting system; compare the concentration of particles suspended in air proximate the lighting system to a first threshold; increase the DC current supplied to the first light channel when the concentration of particles suspended in air proximate the lighting system is less than the first threshold; and decrease the DC current supplied to the first light channel when the concentration of particles suspended in air proximate the lighting system is greater than or equal to the first threshold” and combination thereof, in the claim(s), i.e., claim 12 (claims 13-22 are allowed as being dependent on claim 12), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Dolan (U.S. Pub. 2019/0261493 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844